—Appeal by the defendant (1) from a judgment of the County Court, Westchester County (Pirro, J.), rendered January 15, 1992, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence, and (2) by permission, from so much of an order of the same court (West, J.), entered June 21, 1993, as, upon, in effect, granting reargument, adhered to the original determination denying the defendant’s motion to vacate the judgment of conviction pursuant to CPL 440.10.
Ordered that the judgment and order are affirmed.
At the time that he entered his plea of guilty, the defendant knowingly and voluntarily withdrew all of his previous motions, pending and decided, and waived his right to appeal. Thus the defendant waived his right to have this court review the suppression court’s ruling, the factual sufficiency of his plea, and the alleged excessiveness of the sentence imposed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1, 8-9).
The County Court did not err in summarily denying the defendant’s motion to vacate the judgment of conviction on the ground that he was denied the effective assistance of counsel (see, CPL 440.30 [4] [d]).
The defendant’s remaining contentions, including those raised in his pro se brief, are without merit. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.